Citation Nr: 1534953	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  10-08 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and Ms. E. D.


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1978 to June 1981.  The Veteran also had service in the Army National Guard of North Carolina.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In September 2014, the Veteran and one witness testified at a hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing is associated with the claims file.  Although the Veteran had an appointed representative at the time of the September 2014 Board hearing, the Veteran elected to proceed at the hearing without representation.

This matter was previously remanded by the Board for further development in November 2014.  The November 2014 Board remand directed the Agency of Original Jurisdiction (AOJ) to provide the Veteran with a VA Form 21-4142, Authorization and Consent to Release Information to VA, on which to identify all treatment from private health care providers; contact the Army National Guard of North Carolina to request all outstanding personnel and clinical records for the Veteran's service in the National Guard; obtain VA treatment records from multiple facilities for dates in 1985, and 2012 through the present; and readjudicate the issue if any benefit sought remained denied.

The record indicates that in February 2015, the AOJ sent the Veteran a letter enclosed with a VA Form 21-4142; contacted the Army National Guard of North Carolina to request outstanding records; and requested VA treatment records from the facilities and for the dates designated in the November 2014 Board remand.  The AOJ then readjudicated the issue in a May 2015 Supplemental Statement of the Case.  The Board finds that the November 2014 Board remand directives were at least substantially completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Board observes that additional evidence, including VA treatment records, was associated with the record following issuance of the most recent Supplemental Statement of the Case in May 2015, and that the Veteran did not waive initial AOJ consideration of the additional evidence.  See 38 C.F.R. § 20.1304 (2014).  However, because the case must be remanded for additional development, the AOJ will have an opportunity to consider the additional evidence in the first instance when it readjudicates the claim following completion of the additional development.

The Board notes that the issue on appeal was previously characterized as one of reopening, including in the November 2014 Board remand.  However, further review of the record reveals that the current appeal arises from the Veteran's original claim for service connection for asthma, which was denied in the December 2004 rating decision by the VA RO in Winston-Salem, North Carolina.

Specifically, the Veteran filed an original claim for service connection for asthma in April 2004.  See VA Form 21-526, Veteran's Application for Compensation and/or Pension, received in April 2004.  The RO denied the claim in the December 2004 rating decision.  In February 2005, the Veteran submitted a VA Form 21-4138, Statement in Support of Claim, in which he asserted, "I am appealing because I feel it's right to receive benefits because the medical conditions do exist and events occurred."  In February 2005, the RO informed the Veteran that the February 2005 statement could not be accepted as a notice of disagreement (NOD) because it was not specific as to which issues were being appealed and because it did not specify whether the disagreement was as to the December 2004 rating decision or to an April 2004 rating decision.  The Veteran submitted another VA Form 21-4138 in May 2005, within the one-year appeal period of the December 2004 rating decision, in which he asserted that he should be receiving VA benefits for, among other things, his asthma.

In August 2005, the RO sent the Veteran a letter stating "You were previously denied service connection . . . for asthma.  You were notified of the decision on 01-08-05.  The appeal period for that decision has expired and the decision is now final.  In order for us to reopen your claim, we need new and material evidence."  The RO processed the Veteran's May 2005 statement as a request to reopen the previously denied claim for entitlement to service connection for asthma, and denied reopening of the claim in a March 2006 rating decision.

Based on a liberal interpretation of the Veteran's May 2005 written statement to VA, the Board finds that the statement satisfies the requirements for a timely NOD as to the December 2004 rating decision's denial of service connection for asthma.  See 38 C.F.R. §§ 20.201, 20.302 (2014); see also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute a notice of disagreement under the law).  As such, the Veteran timely appealed the December 2004 rating decision's denial of service connection for asthma, and the RO was required to provide the Veteran a statement of the case as to the issue.  38 C.F.R. § 19.26.

The March 2006 rating decision and a November 2008 rating decision, which also denied reopening of the claim for entitlement to service connection for asthma, did not satisfy the Veteran's disagreement with the December 2004 rating decision or act as adequate statements of the case as to the issue on appeal.  See 38 C.F.R. §§ 19.29, 19.30.  The March 2006 and November 2008 rating decisions therefore did not extinguish the May 2005 NOD, and did not render the December 2004 rating decision final.  Furthermore, the Veteran did not at any time withdraw the May 2005 NOD.

Accordingly, the RO's obligation to provide a statement of the case remained despite the March 2006 and November 2008 rating decisions.  See 38 C.F.R. § 19.26.  The Veteran was not issued the required statement of the case as to the issue until February 2010.  In February 2010, following issuance of the Statement of the Case, the Veteran submitted a timely substantive appeal as to the issue of entitlement to service connection for asthma.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in February 2010; 38 C.F.R. §§ 20.202, 20.302.  Thus, the December 2004 rating decision remained in appellate status through the time of the issuance of the February 2010 Statement of the Case, and the Veteran submitted a timely substantive appeal following issuance of that Statement of the Case.  Therefore, as indicated on the title page, the Board has characterized the issue on appeal not as one of reopening, but as one for service connection stemming from the original claim filed in April 2004.

In this regard, the Board notes that, in the February 2010 Statement of the Case, the RO found that new and material evidence had been submitted to reopen the claim for entitlement to service connection for asthma, and then considered the reopened claim on the merits.  As such, the Statement of the Case considered the issue of entitlement to service connection for asthma.  The Statement of the Case also provided a summary of the evidence in the case related to the issue, a summary of the applicable laws and regulations, and a discussion of how those laws and regulations affected the determination.  Therefore, the Statement of the Case satisfied the RO's duty to issue a statement of the case on that matter.  38 C.F.R. §§ 19.29, 19.30.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current asthma is related to his active service.  He has indicated that his current respiratory problems began in January or February 1981 after being exposed to the cold, and that the respiratory problems have persisted through the present.  See, e.g., VA Form 21-4138, received in May 2005; September 2014 Board hearing transcript.  At the September 2014 Board hearing, Ms. E. D. testified that she met the Veteran shortly after his separation from active service in 1981, and that, when she met him, the Veteran had breathing problems and was very weak.

The Veteran has not yet been afforded a VA examination in relation to his claim for entitlement to service connection for asthma.  VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing that certain diseases manifested during an applicable presumptive period for which the Veteran qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In this case, the VA treatment records show that the Veteran receives ongoing treatment for respiratory disabilities, including asthma and COPD.  In addition, the Veteran has stated that he began experiencing his current respiratory symptoms in January or February 1981 after being exposed to the cold, and that the symptoms have been present ever since that time.  A review of the service treatment records show that the Veteran was seen in February 1981 for complaints of headache, sore throat, and venereal disease symptoms.  The final disposition section of the treatment note includes a notation for "URI."  However, the Veteran has not been shown to have the medical training and knowledge necessary to provide an opinion on a complex medical matter such as the likely etiology of his current respiratory disabilities.  Therefore, his opinion that his current respiratory disabilities are etiologically related to his active service is not considered competent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Accordingly, there is competent evidence of a current respiratory disability, evidence of an in-service disease, and an indication that the current disability may be associated with the in-service disease, but insufficient competent medical evidence upon which to make a decision on the claim.  Therefore, a remand is warranted so that the Veteran may be afforded a VA examination to determine the nature and likely etiology of any current respiratory disabilities.  McLendon, 20 Vet. App. at 81.

The Board notes that there is some indication in the record that the Veteran had a respiratory disability prior to entrance into active service.  For example, at the September 2014 Board hearing, the Veteran testified that he had a respiratory disability as child that was alternatively diagnosed as asthma or bronchitis.  Under the governing criteria, Veterans are considered to have been in sound condition when accepted for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  A preexisting injury will be considered to have been aggravated where there is an increase in disability during service.  38 C.F.R. § 3.306 (2014).  In this case, the Veteran was not noted at the time of examination for entrance into active service as having asthma, COPD, or any other respiratory disability.  The only evidence of record showing that the Veteran had a preexisting respiratory disability is the Veteran's own statements.  There are no contemporaneous records of treatment for a respiratory disability prior to service.  In addition, the Veteran has stated that the respiratory condition he had as a child ceased to be a problem when he was a teenager, and was not manifested again until his active service.  Accordingly, the presumption of soundness attaches, and the Veteran's claim is considered to be one of service connection for a disability that did not preexist his active service.

Therefore, in providing any opinion, the VA examiner should assume that the Veteran did not have a preexisting respiratory disability upon entrance into active service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed respiratory disability, to include asthma and COPD.  Provide a copy of this Remand and the record to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:



a.  Provide a diagnosis for any respiratory disability evident in the record or upon examination of the Veteran.

b.  Provide an opinion as to whether it at least as likely as not (50 percent probability or more) that any diagnosed respiratory disability is related to an in-service injury or disease, to include the Veteran's reported in-service exposure to cold and/or the upper respiratory infection noted in the service treatment records in February 1981.

The VA examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.

The examiner must note that the Veteran is considered to have been in sound condition as to respiratory disabilities upon entrance to active service.  Therefore, the examiner must assume that the Veteran did not have a respiratory disability at the time of his entrance into active service, and must not base any negative opinion on the premise that the Veteran's current respiratory disability or disabilities preexisted his active service.  See 38 U.S.C.A. § 1111 (West 2014).

2.  After completion of the above, review the expanded record, including the evidence entered since the most recent Supplemental Statement of the Case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




